COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Ex parte Alan Nelson Crotts
Appellate case number:        01-21-00239-CR
Trial court case number:      13-CCR-165781
Trial court:                  County Court at Law No. 3 of Fort Bend County

        We abated this appeal and remanded the case to the trial court for the trial court to enter
written findings of fact and conclusions of law and execute a certification of appellant’s right to
appeal in connection with the denial of appellant’s second application for a writ of habeas
corpus. The trial court clerk has filed supplemental clerk’s records containing the trial court’s
written findings of fact and conclusions of law and a certification of appellant’s right to appeal
stating that appellant “has the right to appeal.” Accordingly, we REINSTATE the case on the
Court’s active docket.
        Prior to our abatement order, on June 7, 2021, appellant filed a Request to Proceed
Without the Reporter’s Record, stating that he had received this Court’s notice, provided under
Texas Rule of Appellate Procedure 37.3(c), and he “wishe[d] to proceed without the reporter’s
record.” The motion is GRANTED. The Court will consider and decide those issues or points
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
       Appellant’s brief was filed on June 7, 2021. Appellee’s brief is due no later than 30
days from the date of this order. See TEX. R. APP. P. 31.1(a), 38.6(b).
       It is so ORDERED.


Judge’s signature: ____/s Julie Countiss_________
                     Acting individually    Acting for the Court

Date: August 19, 2021